CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated December 29, 2011 on Dreyfus Global Absolute Return Fund, Dreyfus Global Dynamic Fund, Dreyfus Global Real Return Fund, Dreyfus Total Emerging Markets Fund, Dreyfus Total Return
